

Exhibit 10








RESTRICTED STOCK UNIT AWARD AGREEMENT
(2018 Special Time-Based Award)


This Agreement (“Agreement”) is made this <Grant Date> (“Grant Date”) by and
between <Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined or expressly given a different
meaning in this Agreement, each capitalized term in this Agreement shall have
the meaning given to it in The Progressive Corporation 2015 Equity Incentive
Plan (the “Plan”).


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) consisting of <# of Units> restricted stock units (the
“Restricted Stock Units” or “Units”), pursuant to, and subject to, the terms of
the Plan.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 8 below, Participant’s
rights in and to the Units shall vest, if at all, according to the following
schedule (with such modifications as may be necessary or appropriate, in the
Company’s sole discretion, to eliminate fractional Units from the following
vesting schedule):


i.    One-third of the Units shall vest on January 1, 2021;


ii.    One-third of the Units shall vest on January 1, 2022; and


iii.    One-third of the Units shall vest on January 1, 2023.




The Restricted Stock Units awarded under this Agreement shall vest in accordance
with the schedule set forth above unless, prior to the vesting date set forth
above, the Award and the applicable Units are forfeited or have become subject
to accelerated vesting under the terms and conditions of the Plan or this
Agreement.


5.    Dividend Equivalents. Subject to this Paragraph 5, with respect to
dividends for which a record date occurs during the Restriction Period
applicable to any Units, Participant shall be credited with a Dividend
Equivalent with respect to each outstanding Restricted Stock Unit, and with
respect to any Dividend Equivalent Unit (defined below) resulting from prior
reinvestments of Dividend Equivalents as provided in this Paragraph. All
Dividend Equivalents so credited will be deemed to be reinvested in Restricted
Stock Units on the date that the applicable dividend or distribution is made to
the Company’s shareholders, in the number of Dividend Equivalent Units
determined by dividing the aggregate value of the Dividend Equivalents by the
Fair Market Value of the Stock on such date (rounded to the nearest thousandth
of a whole Unit or as otherwise reasonably determined by the Company); provided,
however, that if Dividend Equivalents cannot be reinvested in Units due to the
operation of Section 3(a) of the Plan,


-1-

--------------------------------------------------------------------------------




such Dividend Equivalents will be credited to Participant as a cash value, which
cash value shall be held by the Company (without interest) subject to this
Agreement. Any Units resulting from the deemed reinvestment of dividends in
accordance with this Paragraph 5 are referred to herein as “Dividend Equivalent
Units.” Dividend Equivalents shall be subject to the same terms and conditions,
and shall vest or be forfeited (as applicable) at the same time, as the
Restricted Stock Units to which they relate; provided, however, that if the
Restriction Period for any Restricted Stock Unit ends after the record date for,
but before the payment date of, a dividend, then any Dividend Equivalents
related to such dividend and to Units for which the Restriction Period is ending
will be paid in cash or in Stock, in the sole discretion of the Company, as soon
as practicable following the payment date for such dividend.


6.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall be transferable by Participant other than by will or by the
laws of descent and distribution. In the event all or any portion of the Award
is transferred or assigned pursuant to a court order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset against the Award any expenses (including attorneys’ fees)
incurred by the Company, or any of its Subsidiaries or Affiliates, in connection
with such attempted transfer or assignment.


7.    [Intentionally Omitted.]


8.    Termination of Employment. Except as otherwise provided in the Plan,
including Section 11 (Change in Control Provisions) and Section 14(d) thereof,
or in this Paragraph 8, if Participant’s employment with the Company or any
Subsidiary or Affiliate terminates for any reason, the Award and all Restricted
Stock Units (and any related Dividend Equivalents) held by Participant that are
unvested or subject to restriction at the time of such termination shall be
forfeited automatically immediately after such termination. Notwithstanding the
foregoing, in the event that Participant’s employment terminates as a result of
Participant’s death, then the Restricted Stock Units (and any related Dividend
Equivalents) will vest to the extent that the Award would have vested if
Participant had remained employed for one year following the date of death, and
the balance of the Award, if any, shall be forfeited. The Company will process
any vesting pursuant to the terms of the immediately preceding sentence within
30 days following its receipt of notice of Participant’s death.


9.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of Stock in exchange for each such vested Restricted
Stock Unit and for each Dividend Equivalent Unit related thereto and cash in the
amount of any other related Dividend Equivalents, and the applicable Restricted
Stock Units (and any related Dividend Equivalents) shall be cancelled. Unless
determined otherwise by the Company at any time prior to the applicable
delivery, each fractional Restricted Stock Unit (and related Dividend Equivalent
Unit) shall vest and be settled in an equal fraction of a share of Stock.
Notwithstanding the foregoing, as to any Participant who is a “specified
employee” as defined in Section 409A of the Code, any delivery of Common Shares
will be delayed for six (6) months plus one (1) day after the vesting date if,
and to the extent, that such delay is required by Section 409A.


10.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply.


11.    Taxes. No later than the date as of which an amount relating to any Award
Installment first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be


-2-

--------------------------------------------------------------------------------




withheld with respect to such amount. The obligations of the Company under the
Plan and this Agreement shall be conditioned on such payment or arrangements and
the Company and its Subsidiaries and Affiliates, to the extent permitted by law,
shall have the right to deduct any such Taxes from any payment of any kind
otherwise due to Participant. At vesting of any Award Installment, Restricted
Stock Units and any related Dividend Equivalent Units vesting on such vesting
date will be valued at the Fair Market Value of the Company’s Stock on such
date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting (or shares of Stock issuable upon vesting) with a value
sufficient to satisfy the Minimum Withholding Obligations, or (b) by paying to
the Company the appropriate amount in cash or, if acceptable to the Company, by
check or other instrument. Unless Participant advises the Company of his or her
election to use an alternative payment method, Participant shall be deemed to
have elected to surrender to the Company Restricted Stock Units that are then
vesting (or shares of Stock issuable upon vesting) with a value sufficient to
satisfy the Minimum Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting. Any request by Participant to satisfy Minimum Withholding Obligations
by surrendering shares of Stock owned by Participant prior to the date of such
satisfaction must be specifically approved in advance by the Committee. All
payments and surrenders of Units or shares of Stock and any requests for
approval of alternative payment arrangements must be made by Participant in
accordance with such procedures as may be adopted by the Company in connection
therewith, and subject to such rules as have been or may be adopted by the
Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or hire, or assist in any manner in the recruitment, solicitation for hire
or hiring, of any employee or officer of the Company or any of its Subsidiaries
or Affiliates in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates terminates for any
reason. A violation of this Paragraph 12 by Participant shall constitute a
“material violation” of an “agreement between the Participant and the Company”
within the meaning of clause (iii) of the definition of Disqualifying Activity.
The provisions of this Paragraph 12 shall be in addition to, and shall not
supersede or replace, the provisions of any employment or other agreement
between Participant and the Company or any of its Subsidiaries or Affiliates
that contains similar or additional restrictions on Participant.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to this Award, and, except as provided in Paragraph 12,
supersedes and cancels any other agreement, representation or communication,
whether oral or in writing, between the parties relating to the Award, provided
that the Agreement shall be at all times subject to the Plan.


14.    Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


-3-

--------------------------------------------------------------------------------






15.     Acknowledgments. Participant: (i) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (ii) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (iii) agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee relating
to the Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION


By: /s/     Daniel P. Mascaro
Vice President & Secretary




-4-